ALPHA ARCHITECT SUMMARY PROSPECTUS January 31, 2016 MomentumShares International Quantitative Momentum ETF (IMOM) BATS Exchange, Inc. Before you invest, you may want to review the MomentumShares International Quantitative Momentum ETF (the “Fund”) Prospectus, which contains more information about the Fund and its risks. You can find the Fund’s Prospectus and other information about the Fund, including the Fund’s Statement of Additional Information, online at www.momentumshares.com/imom. You can also get this information at no cost by calling 215-882-9983 or by sending an e-mail request to ir@alphaarchitect.com. The current Prospectus and Statement of Additional Information dated January 31, 2016, are incorporated by reference into this Summary Prospectus. Investment Objective The Fund seeks long-term capital appreciation. Fees And Expenses This table describes the fees and expenses that you may pay if you buy and hold Shares of the Fund.The fees and expenses are expressed as a percentage of the Fund’s average daily net assets. You may also pay brokerage commissions on the purchase and sale of Shares, which are not reflected in the table. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee: 0.79% Distribution and/or Service (12b-1) Fees: 0.00% Other Expenses:* 0.00% Total Annual Fund Operating Expenses:* 0.79% *Based on estimated amounts for the current fiscal year. - 1 - Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your Shares at the end of those periods.The example also assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.You may also pay brokerage commissions on the purchase and sale of Shares, which are not reflected in the example.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year:
